Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 11, “sensor is a plurality of sensors” in inherently confusing.  Where in the specification is there 1 sensor that is a plurality?
 
Claim(s) 1,2,7-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smrcka et al 5,528,943 in view of Wang.
	Smrcka et al 5,528,943 teaches (Figures 1,3,4,8) a system, including: body having an external body surface with an anatomical shape (all in Figure 1, with the “chest flesh and skin assembly 41” (line 63, col. 4) and insert 42 (line 57, col. 4) both “removed” (line 64, col. 4), and “replaced” (line 64, col. 4) with assembly 52), the body including a “cavity” (line 1, col. 5) into which an assembly 56 is placed in the “rear” (line 5, col. 5) therein by way of a passage (i.e. port); an anatomical module having an anatomical module body with an external module portion 53 and an internal module portion 55 coupled to the exterior module portion 53, the internal module portion 53 shaped  to be removably received into the port of the “cavity”, the external module portion 53 having an external surface with a partial anatomical shape (tummy) so that the external surface of the body surface (i.e., external surface of assembly 52) matches with the external module surface of the external modular portion 53 the extent that such permits for the flexible jacket 57 to have/display a continuous anatomical shape when placed over the elements 52 and 53.

    PNG
    media_image1.png
    527
    277
    media_image1.png
    Greyscale
		
Sensors 65,67 are located in the anatomical model, such have leads 66, 68.
	Smrcka does not state what the leads are connected to.
	As to claims 1,7,8,9,10, it would have been obvious to employ a controller for the sensor, because Wang teaches (Para 4) connecting a sensor to an acquisition system for subsequent processing by way of leads/wires, either the processing carried out in the acquisition system.  Either acquisition systems or processors suggest controls.
	As to claim 2, the body has both head and torso.
	As to claim 11,12,19, sensors 65,67 measure movement, sensors 72,23 measure force.  The sensors are electrical.
	As to claim 13, the Reference acknowledges surrogate skin layer, and elements 52,53 represent regions of the body that normally have skin, suggestive of employing such to properly simulate the body.
	As to claim 14, head assembly 12 is covered with vinyl skin.
	As to claims 16,17,18,19,20, sensors sense impact, and outputs are recorded.
	
Claims 21,22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smrcka et al 5,528,943 in view of Wang as applied against claim 16, and further in view of Gerhard 102015004536.
	As to claims 21,22, it would have been obvious to test replace sensors found to be malfunctioning, as Gerhard teaches (Para 6 of Description) just that to certify such dummies. 

Claims 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smrcka et al 5,528,943 in view of Wang as applied against claim 16, and further in view of Zhuang et al 105352364.
	As to claims 23,24, it would have been obvious to employ the crash dummy in a non-lethal exposure test because Zhuang teaches (5" and 6" paragraphs of Description) that it is desirable to study non- lethal events.  Automobiles are lethal as well as otherwise.

       Claims 3-6,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861